Order entered August 7, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01023-CV

                           IN RE CHARLES A. MILLER, Relator

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-02441-2014

                                           ORDER
                         Before Justices Moseley, Fillmore, and Evans

       Pursuant to the Court’s opinion of this date, we DENY relator’s petition for writ of

habeas corpus. We further DENY relator’s August 7, 2014 motion for temporary relief. We

ORDER that relator bear the costs of this original proceeding.


                                                     /s/   JIM MOSELEY
                                                           JUSTICE